The only bill of exception in this case is one pertaining to the testimony of an attorney at law, who, as a witness for the state, related a conversation which he had had with the defendant. The objection urged was that the witness had been the attorney and legal advisor of the defendant, and that the statements of the defendant to the attorney were privileged communications. When the objection was made the prosecuting attorney asked the witness whether he had been the attorney or legal advisor of the defendant, and the witness replied that he had not been the attorney or legal advisor of the defendant. Thereupon, the attorney for the defendant asked permission to take further testimony on that subject out of the presence of the jury. The judge denied the request, but suggested that the attorney for the defendant cross-examine the witness on the subject, which the attorney declined to do. No reason was given for the request that the testimony on the qualification of the witness should be taken out of the presence of the jury, and no evidence was offered on *Page 504 
that subject, except the testimony of the witness himself, which showed that his testimony was admissible.
The verdict and sentence are affirmed.